Citation Nr: 0725573	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-01 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals, right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's request to 
reopen his claim for service connection for residuals, right 
ankle injury on the grounds of no new and material evidence.  

In August 2004 the veteran appeared and testified at a Travel 
Board hearing in Montgomery, Alabama.  The transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  In an October 1983 rating decision the RO denied service 
connection for residuals, right ankle injury. 

2.  Evidence in support of the veteran's request to reopen 
his claim for service connection for residuals, right ankle 
injury is new, but is cumulative and redundant of that 
already of record and was considered during the first denial 
of the claim.


CONCLUSIONS OF LAW

1.  The October 1983 rating decision denying service 
connection for residuals, right ankle injury is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2006). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for residuals, 
right ankle injury has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in October 1983 the RO denied 
service connection for residuals, right ankle injury on the 
grounds that service medical records (SMRs) were negative for 
injury to the right ankle.  A timely appeal from the October 
1983 decision was not made, and the decision became final.  
See 38 C.F.R. §§ 3.104, 20.200, 20.1103.  Even so, a claim 
that is the subject of a prior final denial may be reopened 
if new and material evidence is received with respect to that 
claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001) (emphasis 
added). 

In correspondence received by the RO on August 20, 2001, the 
veteran requested that his claim be reopened.  Evidence 
compiled in support of this request includes the report of a 
September 2001 compensation and pension examination, and an 
addendum to this report issued in December 2006.  The 
examination confirms August 1983 VA examination findings of 
mild residuals of a right ankle sprain.  While this 
particular examination is new, the information gleaned 
therein is not material, since it is merely cumulative and 
redundant of that already of record and considered during the 
prior denial of the claim.  It also does not bear 
substantially upon the specific matter under consideration 
since it provides no evidence of a right ankle injury having 
occurred during service, and thus is of no significance with 
regard to the merits of the veteran's claim.

The veteran's representative asserts that the case should be 
remanded for another VA examination since a service 
separation examination indicated that the veteran was having 
foot problems.  Upon review of that record, however, the foot 
trouble the veteran was experiencing related to an ingrown 
toenail.  The lower extremities were clinically evaluated as 
normal.  Another examination in November 1970 also revealed 
that the veteran's lower extremities were normal.  As new and 
material evidence to reopen the claim has not been presented, 
another VA examination is not warranted pursuant to 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  To the extent that an examination was 
ordered by the RO and thereafter conducted in 2001, it is 
noted that VA provided more assistance to the veteran than 
was required.  

It is also noted that the veteran reported in his original 
claim that he received treatment for the right ankle in 1965 
at Fort Hood, Texas, and in 1966 in Heidelberg, Germany.  He 
has not asserted that the injury was combat related, 
therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for consideration.  

The evidence also includes the transcript of the August 2004 
Board hearing.  During that hearing the veteran testified 
that he injured his right ankle at Fort Hood, Texas.  He 
testified that he twisted his right ankle when he stepped in 
a hole during field exercises.  He also testified that he 
suffers at times from swelling in the joint.  These 
statements are cumulative and redundant of statements made by 
the veteran during the August 1983 VA medical examination; 
the report of which was, again, already of record and 
considered at the time of the October 1983 rating action.  
The veteran's testimony thus does not comprise new and 
material evidence.  In the absence of any new and material 
evidence, the veteran's request to reopen his claim for 
service connection for right ankle injury must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and also must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  

VCAA notice provided to the veteran in August 2003 addressed 
the necessity for new and material evidence, but misinformed 
the veteran with regard to the applicable regulation.  In 
November 2006 notice was reissued which apprised the veteran 
of the need for new and material evidence per 38 C.F.R. § 
3.156(a) in effect prior to August 29, 2001.  This letter 
also informed the veteran of the evidence and information 
necessary to establish entitlement to service connection; of 
the evidence that VA would seek to provide, and of the 
information and evidence the veteran was expected to provide.  
In addition, the November 2006 letter explicitly asked the 
veteran to provide "any evidence in [his] possession that 
pertains to  [his]  claim."  See 38 C.F.R. § 3.159(b)(1).  
The matter was then readjudicated.  The Board is thus 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the veteran's claim for service connection for 
residuals right ankle injury was not reopened, any question 
as to the appropriate disability rating or effective date is 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Even so, the Board notes that the November 2006 
letter also informed the veteran of how VA determines 
disability ratings and effective dates.

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly had actual 
knowledge of the evidence needed to reopen and substantiate 
his claim; and (2) in this case, based on the veteran's 
contentions over the course of this appeal and his testimony 
during the August 2004 Board hearing, he is found to be 
reasonably expected to understand the evidence that was 
needed to reopen his claim.

Furthermore, SMRs have been obtained and made a part of the 
file.  The veteran was also accorded a C&P examination in 
2001; the report of which is of record.  In addition, the 
veteran requested and was accorded a Travel Board hearing, 
the transcript of which is of record.  All identified and 
available evidence relevant to the issue decided herein has 
been obtained.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for residuals, right ankle 
sprain.  The request to reopen that claim is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


